Case 3:18-md-02843-VC Document 413-2 Filed 04/30/20 Page 1 of 2




           EXHIBIT B
      Case 3:18-md-02843-VC Document 413-2 Filed 04/30/20 Page 2 of 2




                        PLAINTIFFS’ PROPOSED AGENDA

                          May 1, 2020 Discovery Conference



 Topic              TOPIC                      EXISTING              PROPOSED
Number                                        DEADLINE               DEADLINE
1.     Identification of custodians       May 1, 2020           May 8, 2020
2.     Reporting structures of all        None                  Plaintiffs propose May
       proposed custodians provided                             5, 2020; FB proposes
       (RFP 7)                                                  May 15
3.     Identification of those            None                  May 5, 2020
       interviewed by PWC
4.     Deadline to provide information    None                  May 7, 2020
       about where ESI resides
5.     Documents produced to              Discussions ongoing   Plaintiffs propose
       regulators (RFP 6)                                       agreement or briefing
                                                                by May 15, 2020; FB
                                                                proposes July 3
6.       Documents relating to ADI        Discussions ongoing   Agreement or briefing
         (RFP 19)                                               by May 15, 2020
7.       Documents relating to value of   Discussions ongoing   Agreement or briefing
         user data (RFPs 16, 17)                                by May 22, 2020
